Interim Decision #1508

MAT= or Orriz-Pntrro
• In Deportation. Proceedings
A-1966833
Decided by Board July 16, 1965

While the record fails to reveal any intent to circumvent the normal visa-issning process in the case of a native and citizen of Chile who entered the
United•States as a nonimmigrant visitor, prior to Lie departure from Chile
be resigned his employment as a police officer, within 10 days after arrival
in the United States he obtained a social security card, and thereafter he
accepted gainful employment at which time he refereed the unused portion
of his round trip ticket to his wife in
-

Chile

to be

addition.

redeemed; in

while respondent is statutorily eligible for adjustment of status pursuant to
section 245, Immigration and Nationality Act, as amended, he has no close
family ties or dependents in this country'■, his wife and 3 children are natives, citizens, and residents of Chile, and on the bails of the entire record
his case fails to measure up to the standard required for the favorable exercise of the Attorney General's discretion.
Caesars:
Order: Act or 1552—section 24(a) (1) (8 U.S.c. 32.01(a) (1)3—Excludable
212(i) (20), no valid immigrant visa.
Act of 1952 Section 241(a) (9) (8 U.S.C. 1251(a1(9)) Failed to
comply with nonimmigrant status.
—

Act of 1050

—

—

Section 211(a) (2) (9 V.S.C. 1251(a) (2)]

—

remained

longer.

This case presents an appeal from an order entered by the special
inquiry officer on May 17, 1965 denying the respondent's application
requesting that his immigrant status be adjusted to that of a permanent resident as provided in section 245 of the Inimigration and
Nationality Act but granting him permission to depart 'Voluntarily
from the United States, in lieu of deportation, and directing that
he be deported from the United States to Chile, the country designated by the respondent, on the charge set forth in the order to show
cause in the event he fails to depart when and as required.
The respondent, a 26-year-old 'married male, native and citizen
of Chile,-has had continuous residence in the United:States since his
admission at Miami, Florida vn or about September 19. 1964 as a
317

Interim Decision #1508
nonimmigrant visitor for pleasure, authobzed to remain in the
United States in such status until January 15, 1965. The respondent's initial application for adjustment of status to that of a permanent resident filed at the Miami office of the Service on December
2, 1964 was subsequently denied by the Service. The aforementioned
application was subscribed and sworn to • by the respondent on
December 16, 1964 and on the same date the respondent in an affidavit subscribed and sworn to before an officer of the Service deposed
that when applying for his immigrant visa in Chile he advised the
United States Consul that he would like to visit the United States
for six months. The respondent stated he resigned his position as a

police officer in Chile on August 1, 1964 and obtained his nonimmigrant visa On September 15, 1964; that he purchased a round-trip
ticket for his passage from Chile to the United States and return.
He asserted that he secured a Social Security card within ten days

after his arrival in the United States and has been gainfully employed in a, laundry in Miami, Florida since November 1, 1964 at
which time he returned the unused portion of his ticket to'his wife
in Chile to be redeemed.
Deportation proceedings were instituted against the respondent
on March 23, 1965 when the order to show cause was served upon
him. A hearing in deportation proceedings was held at Miami,
Florida on April 7, 1965 at which time the respondent through
counsel admitted the truth of the several factual allegations set forth
in the order to show cause and conceded deportability on the charges
stated therein. The respondent renewed his application for adjustment of status to that of a permanent resident under section 245 of
the Immigration and Nationality Act (p. 3). The respondent testified his wife and three children are natives, citizens and residents
of Chile (p. 4). Counsel during the deportation hearing advised
the special inquiry officer that he had mistakenly admitted the truth
of allegations 6 and 7 iri the order to show cause. Counsel and the
respondent admitted the truth of the remaining allegations in the
order to show cause and conceded that the respondent is subject to
deportation under the provisions of section 241(a) (2) of the Immigration and Nationality Act. The evidence of record clearly establishes that the respondent is subject to deportation under the
provisions of section 241(a) (2) of the Immigration and Nationality
Act, in that, he has remained in the United States for a longer
time than authorized.

The sole 'issue for our consideration is whether the respondent's
application for adjustment to that of a permanent resident under
section 245 of the Immigration and Nationality Act merits favorable
exercise of the Attorney General's discretion. This Board has con818

Interim Decision #1508
sistently held that the extraordinary discretionary relief provided. in
section 245 of the Act can only be granted in meritorious cases; that
the burden is always upon the alien to establish that his application
for such relief merits favorable consideration (8 C.FR 242.1'7 (d) 5 of.
Matter of G —, 9 L & N. Dec. 938). Section 245 of the Immigration
and Nationality Act provides that the status of en alien * * may
be adjusted by the Attorney General in his discretion and under
such regulations as he may prescribe * * 7. Hence, the grant of an
application for adjustment of status as provided in section '245 of
the Act is discretionary with the Attorney General. The facts detailing the respondent's_ travelling to New York, Now York, immediately after his arrival in the United States and his returnipg to
Miami, Florida,. where he secured gainful employment, as well as
the remaining facts in this ease, have been fully and adequately
covered. by the special inquiry officer and need. no further discussion
herein.
After an exhaustive study of this 'record, it is our considered
opinion that the respondent's explanation of what he meant when he
stated "tourist to stay" in answering Question 7 on his 245 application is credible and reasonable. In this connection, the respondent
testified that his application. was filled out by a 12-year-old boy
Who understood the English language. The respondent testified that
the answers to the questions set forth in his application for 'adjustment of status to that of a permanent resident were furnished by
him (Form I-486, Ex. 3), We find nothing in this record that in
any manner indicates that the respondent intended to circumvent
the normal immigration visa-issuing process when he applied for
and obtained big nonimmigrant visa at the office of the United States
Consul in Santiago, Chile. Counsel on appeal urged that the respondent's immigrant status be adjusted to that of a permanent
resident as provided in section 245 of the Immigration and Nationality Act inasmuch as he is eligible therefor and is a person of good
moral character. It appears that the respondent is eligible to receive an immigrant visa and is admissible to the United States for
permanent residence. Likewise, it appears that an immigrant visa
will be immediately available to the respondent if his application
for adjustment of status is approved. However, the applicable statute does not contemplate that all aliens who meet the required legal
standards will be granted adjustment of status to that of a, permanent resident Since the grant of an application for adjustment of status is a matter of discretion and of administrative grace, not mere
eligibility; discretion must be exercised by the Attorney General

even though statutory prerequisites have been met. Moreover, the
319

Interim. Decision #1508
respondent has no close family ties or dependents living in the
United States and as previously noted his wife and three children
are natives, citizens and residents of Chile. We find that there are
no outstanding equities in this ease:
After carefully considering the entire record, together with counsel's representations on appeal, the decision of the special inquiry
officer will be affirmed. The grant of the discretion provided in Section 245, supra, must be reviewed against all the evidence present
in this record and, when so viewed, we do not think that the special
inquiry officer's denial of the respOndent's application for adjustment
of status to that of a permanent resident was Unreasonable or unjustified. It is our considered_ opinion that this case does not meet

or measure up to the standards required for an approvEll of an application for adjustment of status to that of a permanent resident as
provided. in section 245, supra. Accordingly, the following order
will be entered.
ORDER: It is ordered that the appeal be dismissed.

3'20

